WR-62,099-03
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/8/2015 12:55:52 PM
                                                            Accepted 4/8/2015 1:12:29 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                         No. WR-62,099-03
                                                              RECEIVED
                                                       COURT OF CRIMINAL APPEALS
                                                              4/8/2015
                                                         ABEL ACOSTA, CLERK
                         IN THE
               COURT OF CRIMINAL APPEALS
                 FOR THE STATE OF TEXAS

                     In re Robert Lynn Pruett,

                             Petitioner,

                                 vs.

                         William Stephens,
           Director, Texas Department of Criminal Justice,
                  Correctional Institutions Division

                            Respondent.

              _________________________________

            MOTION FOR STAY OF EXECUTION
                PENDING DISPOSITION OF
           PETITION FOR WRIT OF PROHIBITION
             _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________

                           David R. Dow
                     Texas Bar No. 06064900
                      ddow@central.uh.edu
                 University of Houston Law Center
                          100 Law Center
                   Houston, Texas 77204-6060
                       TEL: (713) 743-2171
                      FAX: (713) 743-2131
                               No. WR-62,099-03



                               IN THE
                     COURT OF CRIMINAL APPEALS
                       FOR THE STATE OF TEXAS


                           In re Robert Lynn Pruett,

                                   Petitioner,

                                       vs.

                               William Stephens,
                 Director, Texas Department of Criminal Justice,
                        Correctional Institutions Division

                                  Respondent.

                    _________________________________

                  MOTION FOR STAY OF EXECUTION
                      PENDING DISPOSITION OF
                 PETITION FOR WRIT OF PROHIBITION
                   _________________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      Relator-Petitioner Robert Lynn Pruett files this motion for a stay of

execution pending the disposition by this Court of his petition for writ of

prohibition filed pursuant to Rule 72.1 of the Texas Rules of Appellate Procedure.

Mr. Pruett is scheduled to be executed on Tuesday, April 28, 2015, after 6 o’clock

p.m., pursuant to his conviction and sentenced entered in the 156th District Court
of Bee County, Texas.        Judge Bert Richardson’s order scheduling Pruett’s

execution was entered on December 17, 2014. In his contemporaneously filed

pleadings, Mr. Pruett has moved the Court for leave to file a petition for a writ of

prohibition and has filed a petition for a writ of prohibition. The petition asks this

Court to enter an order prohibiting the Director from carrying out Pruett’s

execution. Mr. Pruett is entitled to a stay of execution pending the disposition of

his petition for a writ of prohibition because there exists a likelihood that he will

suffer irreparable injury if a stay of execution is denied.       Without a stay of

execution, the State will execute Mr. Pruett while serious questions remain as to

whether the State has violated the Eighth or Fourteenth Amendment by failing to

properly preserve physical evidence and thereby prevent Pruett from proving that

he is innocent of Daniel Nagle’s murder.




                                           2
                             PRAYER FOR RELIEF

      Accordingly, Mr. Pruett respectfully requests that this Court stay his

execution scheduled for April 28, 2015 and grant any other relief that law or justice

may require.



                              Respectfully Submitted,



                                s/ David R. Dow
                         __________________________
                                  David R. Dow
                            Texas Bar No. 06064900
                        University of Houston Law Center
                                 100 Law Center
                           Houston, Texas 77204-6060
                              Tel. (713) 743-2171
                              Fax (713) 743-2131

                             Counsel for Robert Pruett




                                         3
                          CERTIFICATE OF SERVICE

      I certify that on the 8th day of April 2015, a true and correct copy of the
above legal document was delivered via email to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      Texas Bar No. 24059589
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                     s/ David R. Dow
                                                     _________________________
                                                     David R. Dow




                                          4